Exhibit 10.5

EXECUTION COPY

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of May 27,
2014, by and among SunEdison, Inc., a Delaware corporation (“SunEdison”), and
SunEdison Semiconductor Limited, a Singapore corporation and a wholly owned
subsidiary of SunEdison (“Semiconductor”) (SunEdison and Semiconductor are
sometimes collectively referred to herein as the “Companies” and, as the context
requires, individually referred to herein as the “Company”).

RECITALS

WHEREAS, the Board of Directors of SunEdison has determined that it would be
appropriate and desirable to separate completely the Semiconductor Business (as
defined below) from SunEdison;

WHEREAS, pursuant to the Separation Agreement (as defined below), SunEdison and
Semiconductor have undertaken the transfer of the Semiconductor Assets (as
defined below), including the stock or other equity interests of certain of
SunEdison’s Subsidiaries owning Semiconductor Assets and/or dedicated to the
Semiconductor Business, by SunEdison to Semiconductor and the assumption of
certain Semiconductor Liabilities (as defined below) by Semiconductor;

WHEREAS, prior to undertaking the Transactions (as defined below), SunEdison was
the common parent of an affiliated group of corporations that included the
entities and assets comprising the Semiconductor Business (as defined below),
and which elected to file consolidated United States federal income tax returns;

WHEREAS, the parties desire to (i) provide for and agree upon the allocation
between the parties of liabilities for certain Taxes arising prior to, at the
time of, and subsequent to the Separation, (ii) allocate responsibility for, and
cooperation in, the filing and defense of Tax Returns, and (iii) provide for
certain other matters relating to Taxes;

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:

Section 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Separation Agreement:

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (ii) any claim for equitable recoupment or
other offset, and (iii) any claim for refund or credit of Taxes previously paid.

“Affiliate” has the meaning set forth in the Separation Agreement.

“Agreement” means this Tax Matters Agreement.



--------------------------------------------------------------------------------

“All Tax Periods” means all Pre-Distribution Periods and all Post-Distribution
Periods.

“Ancillary Agreement” has the meaning set forth in the Separation Agreement.

“Business Day” has the meaning set forth in the Separation Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Companies” and “Company” have the meaning provided in the first sentence of
this Agreement.

“Deconsolidation Date” means the last date on which the United States corporate
Affiliates of Semiconductor qualified as members of the SunEdison Affiliated
Group.

“DGCL” means the Delaware General Corporation Law.

“Dispute” has the meaning set forth in Section 12.01 of this Agreement.

“Distribution” means SunEdison’s transfer of shares of the common stock of
Semiconductor to sholders of shares of the common stock of SunEdison by means of
one or more distributions by SunEdison to holders of common stock of SunEdison
of shares of common stock of Semiconductor or any combination thereof.

“Distribution Date” means the date or dates on which the Distribution occurs.

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Tax Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

“Federal Income Tax” means any Tax imposed by Subtitle A of the Code, and any
interest, penalties, additions to tax, or additional amounts in respect of the
foregoing.

“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(i) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a State, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (ii) by a decision, judgment, decree, or
other order by a court of competent jurisdiction, which has become final and
unappealable; (iii) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of a
State, local, or foreign taxing jurisdiction; (iv) by any allowance of a refund
or credit in respect of an overpayment of a Tax, but only after the expiration
of all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (v) by a final settlement
resulting from a treaty-based competent authority determination; or (vi) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations or by mutual agreement of the parties.

 

2



--------------------------------------------------------------------------------

“Foreign Income Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, which is an income tax as defined in
Treasury Regulation Section 1.901-2, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

“Gain Recognition Agreement” means a gain recognition agreement as described in
Treasury Regulations Section 1.367(a)-8 or any successor provision thereto.

“Group” means the SunEdison Group or the Semiconductor Group, or both, as the
context requires.

“Income Tax” means any Federal Income Tax, State Income Tax, or Foreign Income
Tax.

“Indemnitee” has the meaning set forth in Section 3.03(b) of this Agreement.

“Indemnitor” has the meaning set forth in Section 3.03(b) of this Agreement.

“IRS” means the United States Internal Revenue Service.

“Joint Return” means any Tax Return that actually includes, by election or
otherwise, one or more members of the SunEdison Group together with one or more
members of the Semiconductor Group.

“Non-United States Tax” or “Non-United States Taxes” means any Tax that is not a
United States Tax. For the avoidance of doubt, Non-United States Taxes include
Foreign Income Taxes.

“Past Practices” has the meaning set forth in Section 2.03(b) of this Agreement.

“Payor” has the meaning set forth in Section 3.02(a) of this Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for United States federal income tax purposes.

“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date and, in the case of any Tax Period beginning before the Distribution Date
and ending after the Distribution Date, the portion of such Tax Period beginning
on the day after the Distribution Date.

“Pre-Distribution Period” means any Tax Period ending on or before the
Distribution Date (including, if applicable, any Tax Period consisting solely of
the Distribution Date itself) and, in the case of any Tax Period beginning
before the Distribution Date and ending after the Distribution Date, the portion
of such Tax Period ending on the Distribution Date.

 

3



--------------------------------------------------------------------------------

“Preliminary Tax Advisor” has the meaning set forth in Section 12.05 of this
Agreement.

“Prime Rate” has the meaning set forth in Separation Agreement.

“Privilege” means any privilege that may be asserted under applicable law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
federally-authorized tax privilege under section 7525 of the Code, any privilege
relating to internal evaluation processes, and any evidentiary privilege that
may be asserted under any foreign law.

“Required Party” has the meaning set forth in Section 3.02(a) of this Agreement.

“Responsible Company” means, with respect to any Tax Return, the Company having
responsibility for preparing and filing such Tax Return under this Agreement.

“Retention Date” has the meaning set forth in Section 8.01 of this Agreement.

“Semiconductor” has the meaning provided in the first sentence of this
Agreement.

“Semiconductor Assets” has the meaning set forth in the Separation Agreement.

“Semiconductor Business” has the meaning set forth in the Separation Agreement.

“Semiconductor Carryback” means any net operating loss, net capital loss, excess
tax credit, or other similar Tax Item of any member of the Semiconductor Group
which may or must be carried from one Tax Period to another prior Tax Period
under the Code or other applicable Tax Law.

“Semiconductor Escheat Liability” has the meaning set forth in Section 6.02.

“Semiconductor Group” means (i) Semiconductor and its Affiliates, as determined
immediately after the Distribution, as well as (ii) any entity which (A) was an
Affiliate of SunEdison or an Affiliate of a member of the Semiconductor Group,
(B) conducted solely or predominantly the Semiconductor Business, and (C) is no
longer an Affiliate of SunEdison as of the Distribution.

“Semiconductor Incentive Liability” has the meaning set forth in Section 6.01.

“Semiconductor Liabilities” has the meaning set forth in the Separation
Agreement.

“Semiconductor Separate Return” means any Tax Return of or including any member
of the Semiconductor Group (including any consolidated, combined or unitary
return) that does not include any member of the SunEdison Group.

 

4



--------------------------------------------------------------------------------

“Semiconductor Taxes” means any: (i) Non-United States Taxes (including any
increase in such Tax as a result of a Final Determination) imposed on any member
of the Semiconductor Group for All Tax Periods (including any Non-United States
Taxes imposed on any member of the Semiconductor Group by way of withholding on
any Person), (ii) United States Taxes imposed on any member of the Semiconductor
Group for any Post-Distribution Period (including any increase in such Tax as a
result of a Final Determination), and (iii) Taxes reflected on a Joint Return
(including any increase in such Tax as a result of a Final Determination) for
any Post-Distribution Period, which Taxes are attributable to the Semiconductor
Business; provided that, clauses (i)-(iii) notwithstanding, Semiconductor Taxes
shall not include any SunEdison Taxes. The amount of Taxes attributable to the
Semiconductor Business shall be determined in accordance with Section 2.05.

“Separate Return” means a SunEdison Separate Return or a Semiconductor Separate
Return, as the case may be.

“Separation” has the meaning set forth in the Separation Agreement.

“Separation Agreement” means the Separation Agreement dated May 27, 2014, as
amended from time to time, by and among SunEdison and Semiconductor.

“Separation Taxes” means those Taxes resulting from the Transactions, including
Transfer Taxes.

“State Income Tax” means any Tax imposed by any State of the United States (or
the District of Columbia) or by any political subdivision of any such State
which is imposed on or measured by net income, including state or local
franchise or similar Taxes measured by net income, as well as any state or local
franchise, capital or similar Taxes imposed in lieu of a tax imposed on or
measured by net income, and any interest, penalties, additions to tax, or
additional amounts in respect of the foregoing.

“State Other Tax” means any Tax imposed by any State of the United States (or
the District of Columbia) or by any political subdivision of any such State
other than any State Income Taxes, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

“Straddle Period” means any Tax Period that begins on or before and ends after
the Distribution Date.

“SunEdison” has the meaning provided in the first sentence of this Agreement.

“SunEdison Affiliated Group” means the affiliated group (as that term is defined
in Section 1504 of the Code and the regulations thereunder) of which SunEdison
is the common parent corporation.

“SunEdison Business” has the meaning set forth in the Separation Agreement.

“SunEdison Escheat Liability” has the meaning set forth in Section 6.02.

 

5



--------------------------------------------------------------------------------

“SunEdison Federal Consolidated Income Tax Return” means any United States
Federal Income Tax Return for the SunEdison Affiliated Group.

“SunEdison Group” means SunEdison and its Affiliates, excluding any entity that
is a member of the Semiconductor Group, as determined immediately after the
Distribution.

“SunEdison Incentive Liability” has the meaning set forth in Section 6.01.

“SunEdison Separate Return” means any Tax Return of or including any member of
the SunEdison Group (including any consolidated, combined or unitary return)
that does not include any member of the Semiconductor Group.

“SunEdison Taxes” means any: (i) United States Taxes for all Pre-Distribution
Periods (including any increase in such Tax as a result of a Final
Determination), whether imposed on or attributable to the SunEdison Group or the
Semiconductor Group, (ii) United States Taxes imposed on any member of the
SunEdison Group for all Post-Distribution Periods (including any increase in
such Tax as a result of a Final Determination), (iii) Non-United States Taxes
(including any increase in such Tax as a result of a Final Determination)
imposed on any member of the SunEdison Group for All Tax Periods (including any
Non-United States Taxes imposed on any member of the SunEdison Group by way of
withholding on any Person), (iv) notwithstanding anything to the contrary in
this Agreement, Taxes reflected on a Joint Return (including any increase in
such Tax as a result of a Final Determination) for all Pre-Distribution Periods,
whether attributable to the SunEdison Business or the Semiconductor Business,
and (v) Taxes reflected on a Joint Return (including any increase in such Tax as
a result of a Final Determination) for all Post-Distribution Periods, which
Taxes are attributable to the SunEdison Business; provided that, clauses
(i)-(v) notwithstanding, SunEdison Taxes shall not include any Semiconductor
Taxes. The amount of Taxes attributable to the SunEdison Business shall be
determined in accordance with Section 2.05.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, employment, social security,
workers compensation, unemployment, disability, property, ad valorem, value
added, stamp, excise, escheat, severance, occupation, service, sales, use,
license, lease, transfer, import, export, alternative minimum, estimated or
other tax (including any fee, assessment, or other charge in the nature of or in
lieu of any tax), imposed by any governmental entity or political subdivision
thereof, and any interest, penalty, additions to tax, or additional amounts in
respect of the foregoing. For the avoidance of doubt, Taxes include Separation
Taxes, Federal Income Taxes, Foreign Income Taxes, State Income Taxes, and Other
State Taxes.

“Tax Advisor” means KPMG LLP, or, if such firm is unable to serve,
PricewaterhouseCoopers LLP, or, if such firm is unable to serve, a tax counsel
or accountant of recognized national standing that is acceptable to each of the
Companies or is selected pursuant to Section 12.05.

“Tax Attribute” or “Attribute” means a net operating loss, net capital loss,
unused investment credit, unused foreign tax credit, excess charitable
contribution, general business credit, research and development credit or any
other Tax Item that could reduce a Tax or create a Tax Benefit.

 

6



--------------------------------------------------------------------------------

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

“Tax Benefit” means any refund, credit, or other reduction in an otherwise
required liability for Taxes.

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund).

“Tax Incentive Arrangement” means any arrangement between a governmental entity
and Semiconductor and SunEdison pursuant to which certain economic incentives
(including, without limitation, Tax Benefits) are extended to Semiconductor
and/or SunEdison, the receipt and retention of which are conditioned upon each
of SunEdison and Semiconductor satisfying certain terms and conditions.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases, decreases, or otherwise impacts Income
Taxes paid or payable.

“Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax.

“Tax Matter” has the meaning set forth in Section 7.01(a).

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

“Tax Records” means any (i) Tax Returns, (ii) Tax Return workpapers,
(iii) documentation relating to any Tax Contests, and (iv) any other books of
account or records (whether or not in written, electronic or other tangible or
intangible forms and whether or not stored on electronic or any other medium)
required to be maintained under the Code or other applicable Tax Laws or under
any record retention agreement with any Tax Authority.

“Tax Return” or “Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, or declaration of
estimated Tax) supplied to, or filed with or required to be supplied to, or
filed with, a Tax Authority in connection with the payment, determination,
assessment or collection of any Tax or the administration of any Tax Laws and
any amended Tax return or claim for refund.

“Transactions” has the meaning set forth in the Separation Agreement.

 

7



--------------------------------------------------------------------------------

“Transfer Taxes” means any United States Federal, foreign, state or local stamp,
sales, use, gross receipts, value added, goods and services, harmonized sales,
land transfer or other transfer Taxes imposed in connection with, or that are
otherwise related to the transactions effected pursuant to the Separation
Agreement, provided, however, that Transfer Taxes shall not include (i) any
income or franchise Taxes payable in connection with such transactions or
(ii) Taxes in lieu of any such income or franchise Taxes.

“Transferred Entity” as the meaning set forth in the Separation Agreement.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

“United States Tax” or “United States Taxes” means any Tax imposed by the United
States, or any political subdivision of the United States. For the avoidance of
doubt, United States Taxes include Federal Income Taxes, State Income Taxes and
State Other Taxes.

Section 2. Preparation, Filing and Payment of Taxes Shown Due on Tax Returns.

Section 2.01 In General.

(a) SunEdison’s Responsibilities. SunEdison shall (i) prepare and file (or cause
to be prepared and filed) (A) all Joint Returns, (B) all SunEdison Separate
Returns, and (C) all Semiconductor Separate Returns required to be filed on or
before the Distribution Date, and (ii) pay (or cause to be paid) all Taxes shown
to be due and payable on each such Tax Return, provided that Semiconductor shall
reimburse SunEdison for any such Taxes that are Semiconductor Taxes. For the
avoidance of doubt, Semiconductor shall not have any obligation to reimburse
SunEdison for any Taxes paid before the Distribution Date.

(b) Semiconductor’s Responsibilities. Semiconductor shall (i) prepare and file
(or cause to be prepared and filed) each Tax Return, including each
Semiconductor Separate Return, required to be filed by or with respect to a
member of the Semiconductor Group after the Distribution Date, other than those
Tax Returns which SunEdison is required to prepare and file under
Section 2.01(a) or Section 2.03(e), and (ii) shall pay (or cause be paid) all
Taxes shown to be due and payable on each such Tax Return, provided that
SunEdison shall reimburse Semiconductor for any such Taxes that are SunEdison
Taxes. For the avoidance of doubt, SunEdison shall not have any obligation to
reimburse Semiconductor for any Taxes paid before the Distribution Date.

Section 2.02 Timing of Payments. Taxes required to be paid or caused to be paid
to a Tax Authority pursuant to this Section 2 shall be paid on or before the Due
Date for the payment of such Tax. Any payment for a reimbursement of Taxes
required to be paid by one Company to the other pursuant to this Agreement shall
be made at least five (5) Business Days before the earlier of (i) the Due Date
for the payment of such Taxes by the other Company or (ii) the date on which
such Tax is paid by the other Company.

 

8



--------------------------------------------------------------------------------

Section 2.03 Tax Return Procedures.

(a) SunEdison Tax Returns of Transferred Entities. With respect to all
Transferred Entities included in the SunEdison Federal Consolidated Income Tax
Return for the taxable year that includes the Distribution Date, SunEdison shall
use the closing of the books method under Treasury Regulation Section 1.1502-76
(and any comparable provisions under state, local or foreign Law), to the extent
permitted by law, unless otherwise agreed to in writing by SunEdison and
Semiconductor.

(b) Tax Returns Prepared by SunEdison. In the case of any Tax Return described
in Section 2.01(a) that includes Semiconductor Taxes or would reasonably be
expected to materially adversely affect the Tax position of any member of the
Semiconductor Group for any Post-Distribution Period, (i) SunEdison shall
prepare the portions of such Tax Return that relate to the Semiconductor
Business in a manner consistent with past practices, accounting methods,
elections or conventions (“Past Practices”) to the extent permitted by law, and
(ii) SunEdison shall provide a draft of such portions of such Tax Return to
Semiconductor for its review and comment at least ten (10) calendar days prior
to the Due Date for such Tax Return or, in the case of any such Tax Return filed
on a monthly basis or property Tax Return, five calendar (5) days. In the event
that Past Practices are not applicable to a particular item or matter or there
is no reasonable basis for the use of such Past Practices, SunEdison shall
determine the reporting of such item or matter in accordance with reasonable Tax
accounting practices selected by SunEdison. SunEdison shall consider in good
faith any comments received from Semiconductor under this Section 2.03(b);
however, any disagreement between the Companies regarding the reporting of any
item or matter on a Tax Return described in Section 2.01(a) shall be resolved in
favor of SunEdison. For the avoidance of doubt, SunEdison shall be responsible
for any interest, penalties or additions to Tax resulting from the late filing
of any Tax Return described in Section 2.01(a), except to the extent such late
filing is caused by the failure of any member of the Semiconductor Group to
provide relevant information necessary for the preparation and filing of such
Tax Return.

(c) Tax Returns Prepared by Semiconductor. In the case of any Tax Return
described in Section 2.01(b) that includes SunEdison Taxes or would reasonably
be expected to materially adversely affect the Tax position of any member of the
SunEdison Group for any Post-Distribution Period, (i) Semiconductor shall
prepare the portions of such Tax Return that relate to the SunEdison Business in
a manner consistent with Past Practices to the extent permitted by law, and
(ii) Semiconductor shall provide a draft of such Tax Return to SunEdison for its
review and comment at least ten calendar (10) days prior to the Due Date for
such Tax Return or, in the case of any such Tax Return filed on a monthly basis
or property Tax Return, five calendar (5) days. In the event that Past Practices
are not applicable to a particular item or matter or there is no reasonable
basis for the use of such Past Practices, Semiconductor shall determine the
reporting of such item or matter in accordance with reasonable Tax accounting
practices selected by Semiconductor. Semiconductor shall consider in good faith
any comments received from SunEdison under this Section 2.03(c); however, any
disagreement between the Companies regarding the reporting of any item or matter
on a Tax Return described in Section 2.01(b) shall be resolved in favor of
Semiconductor. For the avoidance of doubt, Semiconductor shall be responsible
for any interest, penalties or additions to Tax resulting from the late filing
of any Tax Return described in Section 2.01(b), except to the extent such late
filing is caused by the failure of any member of the SunEdison Group to provide
relevant information necessary for the preparation and filing of such Tax
Return.

 

9



--------------------------------------------------------------------------------

(d) Amended Returns. Any amendment of any Tax Return described in Section 2.01
after the date hereof shall be subject to the same procedures required for the
preparation of such Tax Return pursuant to this Section 2.03.

(e) Tax Returns for Separation Taxes. Except where provided to the contrary in
this Agreement, Tax Returns relating to Separation Taxes shall be prepared and
filed when due (including valid extensions) by the Person obligated to file such
Tax Returns under applicable Tax Law.

(f) Reporting of Transactions. The Tax treatment of the Transactions reported on
any Tax Return described in Section 2.01(a) and (b) shall be consistent with
that on any Tax Return filed or to be filed by SunEdison or any other member of
the SunEdison Group or caused or to be caused to be filed by SunEdison, unless
there is no reasonable basis for such Tax treatment. In the event that
Semiconductor shall determine that there is no reasonable basis for the Tax
treatment described in the preceding sentence with respect to Tax Returns
described in Section 2.01(b), Semiconductor shall notify SunEdison no fewer than
ten (10) Business Days prior to filing the relevant Tax Return and the Companies
shall attempt in good faith to agree on the manner in which the relevant portion
of the Transactions shall be reported. Any disputes that the Companies are
unable to resolve shall be resolved in accordance with Section 12. In the event
that any dispute is not resolved prior to the Due Date for the filing of any Tax
Return, Semiconductor shall timely file such Tax Return as prepared by
Semiconductor and such Tax Return shall be amended as necessary to reflect the
resolution of such dispute in a manner consistent with such resolution.

(g) Consolidated or Combined Tax Returns. Semiconductor will elect and join, and
will cause its respective Affiliates to elect and join, in filing any Joint
Returns that SunEdison determines are required to be filed or that SunEdison
chooses to file pursuant to Section 2.01(a).

(h) Cooperation. The Companies shall provide, and shall cause their Affiliates
to provide, assistance and cooperation to one another in accordance with
Section 7 with respect to the preparation and filing of Tax Returns, including
providing information required to be provided in Section 7.

Section 2.04 Straddle Period Tax Allocation. To the extent permitted by law,
SunEdison and Semiconductor shall elect to close the taxable year of each
Transferred Entity as of the close of the Distribution Date. In the case of any
Straddle Period, the Taxes attributable to the portion of the Straddle Period
ending on, or beginning after, the Distribution Date shall be made by means of a
closing of the books and records of such Transferred Entity as of the close of
the Distribution Date, provided that (i) exemptions, allowances or deductions
that are calculated on an annual or periodic basis and (ii) Taxes that are
assessed on an annual or periodic basis (such as real and personal property
Taxes), in each case, shall be allocated between such portions in proportion to
the number of days in each such portion.

 

10



--------------------------------------------------------------------------------

Section 2.05 Determination of Tax Attributable to the Semiconductor Business and
SunEdison Business. For all purposes of this Agreement, SunEdison and
Semiconductor shall jointly determine in good faith which Tax Items are properly
attributable to the Semiconductor Assets or the activities of the Semiconductor
Business and which Tax Items are properly attributable to the activities of the
SunEdison Business (and in the case of a Tax Item that is properly attributable
to both the SunEdison Business and the Semiconductor Business, the allocation of
such Tax Item between the SunEdison Business and the Semiconductor Business) in
a manner consistent with the provisions hereof. Any disputes shall be resolved
in accordance with Section 12. For the avoidance of doubt, any Tax Items,
including Transfer Taxes, attributable to the Transferred Entities shall be
considered attributable to the Semiconductor Business. The amount of Taxes
attributable to either the Semiconductor Business or the SunEdison Business for
any Tax Period shall not be less than zero.

Section 2.06 Allocation of Tax Attributes. SunEdison shall determine in good
faith, consistent with the books and records of SunEdison, the allocation of Tax
Attributes among the SunEdison Entities and the Transferred Entities in
accordance with the Code and Treasury Regulations, including Treasury
Regulations Section 1.1502-76 (and any applicable state, local and foreign Tax
Laws). SunEdison shall consult in good faith with Semiconductor regarding the
allocation of Tax Attributes and shall consider in good faith any written
comments received from Semiconductor regarding the same, but SunEdison shall in
all events have the final authority to determine the allocation of Tax
Attributes. SunEdison and Semiconductor hereby agree to compute all Taxes
consistently with the determination of the allocation of Tax Attributes pursuant
to this Section 2.06, unless otherwise required by a Final Determination.

Section 2.07 Extraordinary Actions on the Distribution Date. Except for any
action described in or expressly contemplated by this Agreement, the Separation
Agreement, or any Ancillary Agreement, the Companies shall report any action
outside of the ordinary course of business that is caused or permitted by any
member of the Semiconductor Group on the Distribution Date after the
Distribution as occurring on the day after the Distribution Date pursuant to
Treasury Regulation Section 1.1502-76(b)(1)(ii)(B) (or any similar or analogous
provision of state, local or foreign Tax Law).

Section 2.08 Semiconductor Carrybacks and Claims for Refund. Semiconductor
hereby agrees that, unless SunEdison consents in writing (such consent not to be
unreasonably withheld, conditioned or delayed), (i) no Adjustment Request with
respect to any Joint Return shall be filed, and (ii) any available elections to
waive the right to claim in any Period preceding the Deconsolidation Date with
respect to any Joint Return any Semiconductor Carryback arising in any Period
after the Deconsolidation Date shall be made, and no affirmative election shall
be made to claim any such Semiconductor Carryback.

Section 2.09 Adjustments Resulting in Underpayments. In the case of any
adjustment pursuant to a Final Determination with respect to any Tax Return, the
Responsible Company shall pay to the applicable Tax Authority when due any
additional Tax due with respect to such Return required to be paid as a result
of such adjustment pursuant to a Final Determination. The Responsible Company
shall compute the amount attributable to Semiconductor Taxes and Semiconductor
shall pay to SunEdison any amount due SunEdison (or SunEdison shall pay
Semiconductor any amount due Semiconductor, as the case may be) within twenty
(20) Business

 

11



--------------------------------------------------------------------------------

Days from the later of (i) the date the additional Tax was paid by the
Responsible Company or (ii) the date of receipt of a written notice and demand
from the Responsible Company for payment of the amount due, accompanied by
evidence of payment and a statement detailing the Taxes paid and describing in
reasonable detail the particulars relating thereto. Any payments required under
this Section 2.09 shall include interest in accordance with Section 13, computed
based on the number of days from the date the additional Tax was paid by the
Responsible Company to the date of the payment under this Section 2.09.

Section 3. Indemnification

Section 3.01 In General.

(a) SunEdison Liability. SunEdison shall be liable for, and shall indemnify and
hold harmless the Semiconductor Group from and against any liability for,
without duplication: (i) SunEdison Taxes; (ii) any Tax resulting from a breach
by SunEdison of any covenant in this Agreement, the Separation Agreement or any
Ancillary Agreement; (iii) any SunEdison Incentive Liability; and (iv) any
SunEdison Escheat Liability. For the avoidance of doubt, SunEdison shall not be
required to reimburse Semiconductor for any Taxes paid prior to the Distribution
Date.

(b) Semiconductor Liability. Semiconductor shall be liable for, and shall
indemnify and hold harmless the SunEdison Group from and against any liability
for, without duplication: (i) Semiconductor Taxes; (ii) any Tax resulting from a
breach by Semiconductor of any covenant in this Agreement, the Separation
Agreement or any Ancillary Agreement; (iii) any Semiconductor Incentive
Liability; and (iv) any Semiconductor Escheat Liability. For the avoidance of
doubt, Semiconductor shall not be required to reimburse SunEdison for any Taxes
paid prior to the Distribution Date.

Section 3.02 Indemnification Payments.

(a) If any Company (the “Payor”) is required under applicable Tax Law to pay to
a Tax Authority a Tax that another Company (the “Required Party”) is liable for
under this Agreement, the Required Party shall reimburse the Payor within ten
(10) Business Days of delivery by the Payor to the Required Party of an invoice
for the amount due, accompanied by evidence of payment and a statement detailing
the Taxes paid and describing in reasonable detail the particulars relating
thereto. The reimbursement shall include interest in accordance with Section 13
of this Agreement based on the number of days from the date of the payment to
the Tax Authority to the date of reimbursement under this Section 3.02(a).

(b) All indemnification payments under this Agreement shall be made by SunEdison
directly to Semiconductor and by Semiconductor directly to SunEdison; provided,
however, that if the Companies mutually agree with respect to any such
indemnification payment, any member of the SunEdison Group, on the one hand, may
make such indemnification payment to any member of the Semiconductor Group, on
the other hand, and vice versa.

 

12



--------------------------------------------------------------------------------

Section 3.03 Treatment of Payments.

(a) Treatment of Tax Indemnity Payments. In the absence of any change in Tax
treatment under the Code or except as otherwise required by other applicable Tax
Law, any Tax indemnity payments made by a Company under this Agreement
(excluding the portion of any such payment treated as interest pursuant to
Section 3.03(b)) shall be reported for Tax purposes by the payor and the
recipient as distributions or capital contributions, as appropriate, occurring
immediately before the Distribution Date or as payments of an assumed or
retained liability. Except to the extent provided in 3.03(b), any Tax indemnity
payment made by a Company under this Agreement shall be increased as necessary
so that after making all payments in respect to Taxes imposed on or attributable
to such indemnity payment, the recipient Company receives an amount equal to the
sum it would have received had no such Taxes been imposed.

(b) Interest Under This Agreement. Anything herein to the contrary
notwithstanding, to the extent one Company (“Indemnitor”) makes a payment of
interest to another Company (“Indemnitee”) under this Agreement with respect to
the period from the date that the Indemnitee made a payment of Tax to a Tax
Authority to the date that the Indemnitor reimbursed the Indemnitee for such Tax
payment, the interest payment shall be treated as interest expense to the
Indemnitor (deductible to the extent provided by law) and as interest income by
the Indemnitee (includible in income to the extent provided by law). The amount
of the payment shall not be adjusted to take into account any associated Tax
Benefit to the Indemnitor or increase in Tax to the Indemnitee.

Section 4. Tax Refunds

Section 4.01 Tax Refunds. SunEdison shall be entitled to any refund (and any
interest thereon received from the applicable Tax Authority) attributable to
SunEdison Taxes, and Semiconductor shall be entitled to any refund (and any
interest thereon received from the applicable Tax Authority) attributable to
Semiconductor Taxes. A Company receiving a refund to which the other Company is
entitled hereunder shall pay over such refund to such other Company (without the
requirement that such other Company demand or request such refund) within twenty
(20) Business Days after such refund is received (together with interest in
accordance with Section 13, computed based on the number of days from the date
the refund was received to the date the refund was paid over). To the extent the
amount of any refund under this Section 4.01 is later reduced by a Tax
Authority, such reduction shall be allocated to the Company to which such refund
was allocated pursuant to this Section 4.01 and an appropriate adjusting payment
shall be made.

Section 5. Gain Recognition Agreements.

Section 5.01 Gain Recognition Agreements. Semiconductor shall not (i) take any
action (including, but not limited to, the sale or disposition of any stock,
securities, or other assets), (ii) permit any member of the Semiconductor Group
to take any such action, (iii) fail to take any action, or (iv) permit any
member of the Semiconductor Group to fail to take any action, in each case that
would cause any member of the SunEdison Group to recognize gain under any Gain
Recognition Agreement, provided, in each case, that the restrictions set forth
in clauses (i)-(iv)

 

13



--------------------------------------------------------------------------------

shall not apply to any actions or any failures to take any actions that are
specifically allowed or prohibited under the Separation Agreement or any
Ancillary Agreement. In addition, Semiconductor shall file, and shall cause any
member of the Semiconductor Group to file, any Gain Recognition Agreement
reasonably requested by SunEdison, which Gain Recognition Agreement is
determined by SunEdison to be necessary so as to (i) allow for or preserve the
tax-free or tax-deferred nature, in whole or part, of any Separation
Transaction, or (ii) avoid any member of the SunEdison Group recognizing gain
under any Gain Recognition Agreement.

Section 6. Tax Incentive, and Escheat and Other Liabilities.

Section 6.01 Tax Incentive Arrangements. SunEdison shall be responsible for any
liability to a government entity arising from SunEdison’s failure to satisfy the
terms and conditions imposed on SunEdison under any Tax Incentive Arrangement
from and after the Distribution Date (any such liability, a “SunEdison Incentive
Liability”). Semiconductor shall be responsible for any liability to a
governmental entity arising from Semiconductor’s failure to satisfy the terms
and conditions imposed on Semiconductor under any Tax Incentive Arrangement from
and after the Distribution Date (any such liability, a “Semiconductor Incentive
Liability”). If and to the extent both SunEdison and Semiconductor fail to
satisfy their respective terms and conditions under a Tax Incentive Arrangement,
each of SunEdison and Semiconductor shall bear any resulting liability based on
the extent to which its own failure contributed to, and caused, such liability.
Any disputes concerning the interpretation and application of this Section 6.01
shall be resolved in accordance with Section 12.

Section 6.02 Escheat Liability. SunEdison shall be responsible for any unclaimed
property or escheat liability (whether for a period before or after the
Distribution Date), including any interest, penalty, administrative charge, or
addition thereto and further including all costs of responding to or defending
against an audit, examination, or controversy with respect to such liability,
imposed by or on behalf of a government entity with respect to any property or
obligation (including, without limitation, uncashed checks to vendors,
customers, or employees and non-refunded overpayments) attributable to the
SunEdison Business, without regard to whether the government entity imposes such
liability on the SunEdison Group or the Semiconductor Group (any such liability,
a “SunEdison Escheat Liability”). Semiconductor and SunEdison shall each be
responsible for 50% of any unclaimed property or escheat liability (whether for
a period before or after the Distribution Date), including any interest,
penalty, administrative charges, or additions with respect thereto and further
including all costs of responding to or defending against an audit, examination,
or controversy with respect to such liability, imposed by or on behalf of a
government entity with respect to any property or obligation (including, without
limitation, uncashed checks to vendors, customers, or employees and non-refunded
overpayments) attributable to the Semiconductor Business, without regard to
whether the government entity imposes such liability on the Semiconductor Group
or the SunEdison Group (any such liability, a “Semiconductor Escheat
Liability”). SunEdison and Semiconductor shall jointly determine in good faith
which unclaimed property or escheat liabilities are properly attributable to the
Semiconductor Business and which unclaimed property or escheat liabilities are
properly attributable to the SunEdison Business (and in the case of an unclaimed
property or escheat liability that is properly attributable to both the
SunEdison Business and the Semiconductor Business, the allocation of such
liability between the SunEdison Business and the Semiconductor Business). For
the avoidance of doubt, any unclaimed property

 

14



--------------------------------------------------------------------------------

or escheat liability with respect to property or an obligation on the books of a
member of the SunEdison Group at the time such liability is imposed shall be
considered attributable to the SunEdison Business and any unclaimed property or
escheat liability with respect to property or an obligation on the books of a
member of the Semiconductor Group shall be considered attributable to the
Semiconductor Business. Any disputes concerning the interpretation and
application of this Section 6.02 shall be resolved in accordance with
Section 12.

Section 6.03 MKC Tax Audit. Notwithstanding anything else herein, SunEdison
shall reimburse the Semiconductor Group for any liability for Tax resulting from
adjustments made by Korea’s National Tax Service to the income of MEMC Korea
Company for the Tax Periods ended December 31, 2008 through December 31, 2013,
to the extent the competent Tax Authority in the United States agrees to make a
correlative adjustment on SunEdison’s (United States Federal) Tax Return,
provided such reimbursement shall be limited to the amount of net Tax benefit
actually realized by SunEdison as a result of such correlative adjustment. The
foregoing reimbursement shall be due at such time or times, and solely to the
extent, that a net Tax benefit is actually realized (on a marginal, “with”
versus “without” basis) through a refund of Tax or actual reduction in the
amount of Tax that SunEdison otherwise would have paid if such correlative
adjustment had not been made.

Section 7. Assistance and Cooperation.

Section 7.01 Assistance and Cooperation.

(a) General Cooperation. The Companies shall each cooperate fully (and each
shall cause its respective Affiliates to cooperate fully) with all reasonable
requests in writing or via e-mail from the other Company, or from an agent,
representative or advisor to such Company, in connection with the preparation
and filing of Tax Returns, claims for refunds, Tax Contests, and calculations of
amounts required to be paid pursuant to this Agreement, in each case, related or
attributable to or arising in connection with Taxes of either of the Companies
or their respective Affiliates covered by this Agreement and the establishment
of any reserve required in connection with any financial reporting (a “Tax
Matter”). Such cooperation shall include the provision of any information
reasonably necessary or helpful in connection with a Tax Matter and shall
include, without limitation:

(1) the provision, in hard copy and electronic forms, of any Tax Returns of the
Companies and their respective Affiliates, books, records (including information
regarding ownership and Tax basis of property), documentation and other
information relating to such Tax Returns, including accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Tax Authorities;

(2) the execution of any document (including any power of attorney) reasonably
requested in connection with any Tax Contest of either of the Companies or their
respective Affiliates, or the filing of a Tax Return or a refund claim of either
of the Companies or any of their respective Affiliates;

(3) making available to each other for inspection and copying during normal
business hours upon reasonable notice all Tax Records (and, for the avoidance of
doubt,

 

15



--------------------------------------------------------------------------------

any pertinent underlying data accessed or stored on any computer program or
information technology system) in its possession, and permitting the other
Company and its Affiliates, authorized agents and representatives and any
representative of a Taxing Authority or other Tax auditor direct access, during
normal business hours upon reasonable notice, to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Company in connection with
the preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items under this Agreement; and

(4) the use of the Company’s reasonable best efforts to obtain any documentation
in connection with a Tax Matter.

Each Company shall make its employees, advisors, and facilities available,
without charge, on a reasonable and mutually convenient basis in connection with
the foregoing matters in a manner that does not interfere with the ordinary
business operations of such Company. Each Company shall bear its own costs and
expenses associated with fulfilling its obligations under this Section 7.

(b) Time is of the Essence. Semiconductor and SunEdison acknowledge that time is
of the essence in relation to any request for information, assistance or
cooperation made by SunEdison or Semiconductor pursuant to this Section 7.01.
Semiconductor and SunEdison acknowledge that failure to conform to the
reasonable deadlines set by SunEdison or Semiconductor could cause irreparable
harm. Any information or documents requested pursuant to this Section 7.01 shall
be provided in such form as the requesting Company reasonably requests and at or
prior to the time reasonably specified by the requesting Company.

(c) Confidentiality. Any information or documents provided under this Section 7
shall be kept confidential by the Company receiving the information or
documents, except as may otherwise be necessary in connection with the filing of
Tax Returns, financial statements, or other similar documents, or in connection
with any administrative or judicial proceedings or investigations, or except as
otherwise required by law. Notwithstanding any other provision of this Agreement
or any other agreement, in no event shall one Company be required to provide the
other Company or any of its Affiliates or any other Person access to or copies
of any information if such action could reasonably be expected to result in the
waiver of any Privilege. In addition, in the event either Company determines
that the provision of any information to the other Company or any of its
Affiliates could be commercially detrimental, violate any law or agreement or
waive any Privilege, the parties shall use reasonable best efforts to permit
compliance with its obligations under this Section 7 in a manner that avoids any
such harm or consequence.

Section 7.02 Reliance by SunEdison. If any member of the Semiconductor Group
supplies information to a member of the SunEdison Group in connection with a Tax
liability and an officer of a member of the SunEdison Group signs a statement or
other document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of such member of the SunEdison Group
identifying the information being so relied upon, the chief financial officer of
Semiconductor (or any officer of Semiconductor as

 

16



--------------------------------------------------------------------------------

designated by the chief financial officer of Semiconductor) shall certify in
writing that to his or her knowledge (based upon consultation with appropriate
employees) the information so supplied is accurate and complete.

Section 7.03 Reliance by Semiconductor. If any member of the SunEdison Group
supplies information to a member of the Semiconductor Group in connection with a
Tax liability and an officer of a member of the Semiconductor Group signs a
statement or other document under penalties of perjury in reliance upon the
accuracy of such information, then upon the written request of such member of
the Semiconductor Group identifying the information being so relied upon, the
chief financial officer of SunEdison (or any officer of SunEdison as designated
by the chief financial officer of SunEdison) shall certify in writing that to
his or her knowledge (based upon consultation with appropriate employees) the
information so supplied is accurate and complete.

Section 8. Tax Records.

Section 8.01 Retention of Tax Records. Each Company shall preserve and keep all
Tax Records exclusively relating to the assets and activities of its Group for
Pre-Distribution Periods, and SunEdison shall preserve and keep all other Tax
Records relating to Taxes of the Groups for Pre-Distribution Tax Periods, for so
long as the contents thereof may become material in the administration of any
matter under the Code or other applicable Tax Law, but in any event until the
later of (i) the expiration of any applicable statutes of limitations, or
(ii) seven years after the Distribution Date (such later date, the “Retention
Date”). After the Retention Date, each Company may dispose of such Tax Records
upon sixty (60) Business Days’ prior written notice to the other Company. If,
prior to the Retention Date, (a) a Company reasonably determines that any Tax
Records that it would otherwise be required to preserve and keep under this
Section 7 are no longer material in the administration of any matter under the
Code or other applicable Tax Law and the other Company agrees in writing to such
determination, then such first Company may dispose of such Tax Records upon
sixty (60) Business Days’ prior written notice to the other Company. Any notice
of an intent to dispose given pursuant to this Section 7.01 shall include a list
of the Tax Records to be disposed of describing in reasonable detail each file,
book, or other record accumulation being disposed. The notified Company shall
have the opportunity, at its cost and expense, to copy or remove, within such
sixty (60) Business Day period, all or any part of such Tax Records. If, at any
time prior to the Retention Date, either Company determines to decomission or
otherwise discontinue any computer program or information technology system used
to access or store any Tax Records, then such Company may decomission or
discontinue such program or system upon sixty (60) Business Days’ prior notice
to the other Company and the other Company shall have the opportunity, at its
cost and expense, to copy, within such sixty (60) Business Day period, all or
any part of the underlying data relating to the Tax Records accessed by or
stored on such program or system.

Section 8.02 Preservation of Privilege. No member of the Semiconductor Group
shall provide access to, copies of, or otherwise disclose to any Person any
documentation relating to Taxes covered under this Agreement existing as of the
date hereof to which Privilege may reasonably be asserted without the prior
written consent of SunEdison, such consent not to be unreasonably withheld,
conditioned or delayed. No member of the SunEdison Group shall provide access
to, copies of, or otherwise disclose to any Person any documentation relating to

 

17



--------------------------------------------------------------------------------

Taxes covered under this Agreement existing as of the date hereof to which
Privilege may reasonably be asserted without the prior written consent of
Semiconductor, such consent not to be unreasonably withheld, conditioned or
delayed.

Section 9. Tax Contests.

Section 9.01 Notice. Each of the Companies shall provide prompt notice to the
other Company of any written communication from a Tax Authority regarding any
pending Tax audit, assessment or proceeding or other Tax Contest of which it
becomes aware related to Taxes for Tax Periods for which it is indemnified by
the other Company hereunder or for which it may be required to indemnify the
other Company hereunder. Such notice shall attach copies of the pertinent
portion of any written communication from a Tax Authority and contain factual
information (to the extent known) describing any asserted Tax liability in
reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority in respect of any such matters. If an
indemnified party has knowledge of an asserted Tax liability with respect to a
matter for which it is to be indemnified hereunder and such party fails to give
the indemnifying party prompt notice of such asserted Tax liability and the
indemnifying party is entitled under this Agreement to contest the asserted Tax
liability, then (i) if the indemnifying party is precluded from contesting the
asserted Tax liability in any forum as a result of the failure to give prompt
notice, the indemnifying party shall have no obligation to indemnify the
indemnified party for any Taxes arising out of such asserted Tax liability
unless and to the extent that the indemnified party can demonstrate that the
indemnifying party was not harmed and suffered no detriment as a result of being
precluded from contesting the asserted Tax liability, and (ii) if the
indemnifying party is not precluded from contesting the asserted Tax liability
in any forum, but such failure to give prompt notice results in a material
monetary detriment to the indemnifying party, then any amount which the
indemnifying party is otherwise required to pay the indemnified party pursuant
to this Agreement shall be reduced by the amount of such detriment.

Section 9.02 Control of Tax Contests.

(a) Tax Returns Prepared by SunEdison. SunEdison shall be entitled to contest,
compromise and settle any adjustment that is proposed, asserted or assessed
pursuant to any Tax Contest with respect to any Tax Return described in
Section 2.01(a) without the prior consent of Semiconductor; provided that to the
extent such Tax Proceeding relates to Semiconductor Taxes or would reasonably be
expected to materially adversely affect the Tax position of any member of the
Semiconductor Group for any Post-Distribution Period, SunEdison shall (A) defend
such Tax Contest diligently and in good faith, (B) keep Semiconductor informed
in a timely manner of the actions proposed to be taken by SunEdison with respect
to the aspects of such Tax Contest that relate to Semiconductor, and (C) permit
Semiconductor to participate, at Semiconductor’s own expense, in the aspects of
such Tax Contest that relate to Semiconductor; further provided that SunEdison
shall in no event be required to obtain Semiconductor’s consent before
compromising, settling, or otherwise disposing of any aspect of a Tax Contest
described in this Section 9.02(a). The failure of SunEdison to take any action
specified in the preceding sentence with respect to Semiconductor shall not
relieve Semiconductor of any liability and/or obligation which it may have to
SunEdison under this Agreement except to the extent that Semiconductor was
actually harmed by such failure, and in no event shall such failure relieve
Semiconductor from any other liability or obligation which it may have to
SunEdison.

 

18



--------------------------------------------------------------------------------

(b) Tax Returns Prepared by Semiconductor. Except as otherwise provided in
Section 9.02(a), Semiconductor shall be entitled to contest, compromise and
settle any adjustment that is proposed, asserted or assessed pursuant to any Tax
Contest with respect to any Tax Return described in Section 2.01(b) without the
prior consent of SunEdison; provided that to the extent such Tax Contest relates
to SunEdison Taxes or would reasonably be expected to materially adversely
affect the Tax position of SunEdison for any Post-Distribution Period,
Semiconductor shall (A) defend such Tax Contest diligently and in good faith,
(B) keep SunEdison informed in a timely manner of the actions proposed to be
taken by Semiconductor with respect to the aspects of such Tax Contest that
relate to SunEdison, and (C) permit SunEdison to participate, at SunEdison’s own
expense, in the aspects of such Tax Contest that relate to SunEdison; further
provided that Semiconductor shall in no event be required to obtain SunEdison’s
consent before compromising, settling, or otherwise disposing of any aspect of a
Tax Contest described in this Section 9.02(b). The failure of Semiconductor to
take any action specified in the preceding sentence with respect to SunEdison
shall not relieve SunEdison of any liability and/or obligation which it may have
to Semiconductor under this Agreement except to the extent that SunEdison was
actually harmed by such failure, and in no event shall such failure relieve
SunEdison from any other liability or obligation which it may have to
Semiconductor.

Section 10. Effective Date. This Agreement shall be effective as of the date
hereof.

Section 11. Survival of Obligations. The representations, warranties, covenants
and agreements set forth in this Agreement shall be unconditional and absolute
and shall remain in effect without limitation as to time.

Section 12. Disagreements.

Section 12.01 Discussion. The Companies mutually desire that friendly
collaboration will continue between them. Accordingly, they will try, and they
will cause their respective Affiliates to try, to resolve in an amicable manner
all disagreements and misunderstandings connected with their respective rights
and obligations under this Agreement, including any amendments hereto. In
furtherance thereof, and except as otherwise provided in this Agreement, in the
event of any dispute or disagreement (a “Dispute”) between any member of the
SunEdison Group and any member of the Semiconductor Group as to the
interpretation of any provision of this Agreement or the performance of
obligations hereunder, the Tax departments of the Companies shall negotiate in
good faith to resolve the Dispute.

Section 12.02 Escalation. If such good faith negotiations do not resolve the
Dispute, then the matter, upon written request of either Company, will be
referred for resolution to representatives of the parties at a senior level of
management of the parties pursuant to the procedures set forth in Section 3.2 of
the Separation Agreement.

Section 12.03 Referral to Tax Advisor. If the parties are not able to resolve
the Dispute through the escalation process referred to in Section 12.02, then
the matter will be referred to the Tax Advisor to act as an arbitrator in order
to resolve the Dispute. The Tax Advisor may, in its

 

19



--------------------------------------------------------------------------------

discretion, obtain the services of any third-party appraiser, accounting firm or
consultant that the Tax Advisor deems necessary to assist it in resolving such
disagreement. The Tax Advisor shall furnish written notice to the Companies of
its resolution of any such Dispute as soon as practical, but in any event no
later than thirty (30) Business Days after its acceptance of the matter for
resolution. Any such resolution by the Tax Advisor will be conclusive and
binding on the Companies. Following receipt of the Tax Advisor’s written notice
to the Companies of its resolution of the Dispute, the Companies shall each take
or cause to be taken any action necessary to implement such resolution of the
Tax Advisor. Each Company shall pay its own fees and expenses (including the
fees and expenses of its representatives) incurred in connection with the
referral of the matter to the Tax Advisor (and the Preliminary Tax Advisors, if
any). All fees and expenses of the Tax Advisor (and the Preliminary Tax
Advisors, if any) in connection with such referral shall be shared equally by
the Companies.

Section 12.04 Injunctive Relief. Nothing in this Section 12 will prevent either
Company from seeking injunctive relief if any delay resulting from the efforts
to resolve the Dispute through the process set forth above could result in
serious and irreparable injury to either Company. Notwithstanding anything to
the contrary in this Agreement, SunEdison and Semiconductor are the only members
of their respective Groups entitled to commence a Dispute resolution procedure
under this Agreement, and each of SunEdison and Semiconductor will cause its
respective Group members not to commence any Dispute resolution procedure other
than through such Company as provided in this Section 12.

Section 12.05 Failure to Agree on a Tax Advisor. In the event both KPMG LLP and
PricewaterhouseCoopers LLP are unable to serve as the Tax Advisor, and the
Companies are unable to agree upon a Tax Advisor within fifteen (15) Business
Days following the completion of the escalation process referred to in
Section 12.02, the Companies shall each separately retain an independent,
nationally recognized law or accounting firm (each, a “Preliminary Tax
Advisor”), which Preliminary Tax Advisors shall jointly select a Tax Advisor on
behalf of the Companies to act as an arbitrator in order to resolve the Dispute.

Section 13. Late Payments. Any amount owed by one party to another party under
this Agreement which is not paid when due shall accrue interest at a rate per
annum equal to the Prime Rate plus two percent (2%), compounded semiannually,
from the due date of the payment to the date paid.

Section 14. Expenses. Except as otherwise provided in this Agreement, each
Company and its Affiliates shall bear their own expenses incurred in connection
with preparation of Tax Returns, Tax Contests, and other matters related to
Taxes under the provisions of this Agreement.

Section 15. General Provisions.

Section 15.01 Addresses and Notices. Each party giving any notice required or
permitted under this Agreement will give the notice in writing and use one of
the following methods of delivery to the party to be notified, at the address
set forth below or another address of which the sending party has been notified
in accordance with this Section 15.01: (a) personal delivery; (b) facsimile or
telecopy transmission with a reasonable method of confirming transmission; (c)

 

20



--------------------------------------------------------------------------------

commercial overnight courier with a reasonable method of confirming delivery; or
(d) pre-paid, United States of America certified or registered mail, return
receipt requested. Notice to a party is effective for purposes of this Agreement
only if given as provided in this Section 15.01 and shall be deemed given on the
date that the intended addressee actually receives the notice.

If to SunEdison:

SunEdison, Inc.

501 Pearl Drive

St. Peters, MO 63776

Attention: General Counsel

Facsimile: 866-773-0793

Email: mtruong@sunedison.com

If to Semiconductor:

SunEdison Semiconductor Limited

501 Pearl Drive

St. Peters, MO 63376

Attention: EVP and Chief Financial Officer

A party may change the address for receiving notices under this Agreement by
providing written notice of the change of address to the other parties.

Section 15.02 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.

Section 15.03 Waiver. The parties may waive a provision of this Agreement only
by a writing signed by the party intended to be bound by the waiver. A party is
not prevented from enforcing any right, remedy or condition in the party’s favor
because of any failure or delay in exercising any right or remedy or in
requiring satisfaction of any condition, except to the extent that the party
specifically waives the same in writing. A written waiver given for one matter
or occasion is effective only in that instance and only for the purpose stated.
A waiver once given is not to be construed as a waiver for any other matter or
occasion. Any enumeration of a party’s rights and remedies in this Agreement is
not intended to be exclusive, and a party’s rights and remedies are intended to
be cumulative to the extent permitted by law and include any rights and remedies
authorized in law or in equity.

Section 15.04 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
remain in full force, if the essential terms and conditions of this Agreement
for each party remain valid, binding and enforceable.

Section 15.05 Authority. Each of the parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate or other action,
(c) it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it

 

21



--------------------------------------------------------------------------------

in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

Section 15.06 Further Action. The parties shall execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other parties and their Affiliates
and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other parties in
accordance with Section 9.02.

Section 15.07 Integration. This Agreement contains the entire agreement between
the Companies with respect to the subject matter hereof and supersedes all other
agreements, whether or not written, in respect of any Tax covered herein between
or among any member or members of the SunEdison Group, on the one hand, and any
member or members of the Semiconductor Group, on the other hand. All such other
agreements shall be of no further effect between the Companies and any rights or
obligations existing thereunder shall be fully and finally settled, calculated
as of the date hereof. In the event of any inconsistency between this Agreement
and the Separation Agreement, or any other agreements relating to the
transactions contemplated by the Separation Agreement, with respect to the
subject matter hereof, the provisions of this Agreement shall control.

Section 15.08 Construction. The language in all parts of this Agreement shall in
all cases be construed according to its fair meaning and shall not be strictly
construed for or against any party. The captions, titles and headings included
in this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation. Unless otherwise indicated, all “Section”
references in this Agreement are to sections of this Agreement.

Section 15.09 No Double Recovery. No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages, or
other amounts for which the damaged party has been fully compensated under any
other provision of this Agreement or under any other agreement (including the
Separation Agreement) or action at law or equity. Unless expressly required in
this Agreement, a party shall not be required to exhaust all remedies available
under other agreements or at law or equity before recovering under the remedies
provided in this Agreement.

Section 15.10 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of the parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature is as effective as signing and
delivering the counterpart in person.

Section 15.11 Governing Law. The internal laws of the State of New York (without
reference to its principles of conflicts of law), including Sections 5-1401 and
5-1402 of the New

 

22



--------------------------------------------------------------------------------

York General Obligations Law, govern the construction, interpretation and other
matters arising out of or in connection with this Agreement (whether arising in
contract, tort, equity or otherwise).

Section 15.12 Jurisdiction. If any dispute arises out of or in connection with
this Agreement, except as expressly contemplated by another provision of this
Agreement, the parties irrevocably (and the parties will cause each other member
of their respective Group to irrevocably) (a) consent and submit to the
exclusive jurisdiction of federal and state courts located in the State of New
York, borough of Manhattan, (b) waive any objection to that choice of forum
based on venue or to the effect that the forum is not convenient, and (c) WAIVE
TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY
JURY.

Section 15.13 Amendment. The parties may amend this Agreement only by a written
agreement signed by each party to be bound by the amendment and that identifies
itself as an amendment to this Agreement.

Section 15.14 Semiconductor Subsidiaries. If, at any time, Semiconductor
acquires or creates one or more subsidiaries that are includable in the
Semiconductor Group, they shall be subject to this Agreement and all references
to the Semiconductor Group herein shall thereafter include a reference to such
subsidiaries.

Section 15.15 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto (including but not limited to any successor of SunEdison
or Semiconductor succeeding to the Tax attributes of either under Section 381 of
the Code), to the same extent as if such successor had been an original party to
this Agreement.

Section 15.16 Injunctions. The parties acknowledge that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. The
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof in any court having jurisdiction, such remedy being
in addition to any other remedy to which they may be entitled at law or in
equity.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement with effect
as of the Effective Date.

 

SUNEDISON, INC. By: /s/ Brian Wuebbels Name: Brian Wuebbels Title:

 

SUNEDISON SEMICONDUCTOR LIMITED By:  

 

Name: Shaker Sadasivam Title:

[Signature Page to Tax Matters Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement with effect
as of the Effective Date.

 

SUNEDISON, INC. By:  

 

Name: Brian Wuebbels Title:

 

SUNEDISON SEMICONDUCTOR LIMITED By: /s/ Shaker Sadasivam Name: Shaker Sadasivam
Title:

[Signature Page to Tax Matters Agreement]